DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,096,963. Although the claims at issue are not identical, they are not patentably distinct from each other because they slightly increase the scope of the claims of the patent. Claim 22 of the instant application is the same as claim 1 of the patent except that the limitations “wherein the Q-switch component is one of: a single Pockels cell or a dual Pockels cell” and “wherein the Pockels cell in the pulse slicer is a dual Pockels cell, and wherein the rising and falling edges of the each sliced optical pulse may be provided by two separate crystals respectively” are omitted. Claim 30 of the instant application is the same as claim 1 of the patent except that the limitation “wherein the Pockels cell in the pulse slicer is a dual Pockels cell, and wherein the rising and falling edges of the each sliced optical pulse may be provided by two separate crystals respectively” is omitted, and the Q-switch component includes a list of additional possibilities in addition to “a single Pockels cell, a dual Pockels cell”; Claim 31 of the instant application is the same as claim 1 of the patent except that the limitation “wherein the Pockels cell in the pulse slicer is a dual Pockels cell, and wherein the rising and falling edges of the each sliced optical pulse may be provided by two separate crystals respectively” (however this limitation appears in instant claim 32), and the omission of the Q-switch being a single Pockels cell. The limitations of the each of the dependent claims are found in those of the patent in the following correspondence:



Patent claim number:
23
6
24
7
25
8
26
9
27
10
28
11
29
5
32
1
33
2
34
3
35
4


Therefore the claims of the patent lie entirely within the metes and bound of the claims in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24-28,  and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol (US 2015/0336208) in view of Staver (US 5,987,042), both cited in applicant’s IDS filed Sept. 4, 2018.
With regard to claims 22, 30, and 31,Sokol discloses 
 A laser oscillator  (102) having a laser medium (e. g. Nd:YAG rod) to produce a pulses laser beam [0016]
 a pulse slicer downstream of a laser oscillator and configured to slice a portion having a desired pulse width of one or more output optical pulses (using modulator (106) in a pulse slicer mode [(para. [0007 & 0017]
An optical amplifier (118) downstream of the pulse slicer and configured to amplify the sliced portion of each of the one or more output optical pulses to a desired pulse energy [0021]
Wherein timings of a rising edge and a falling edge of each sliced optical pulse, relative to a time instance of a maximum of the corresponding each of the one or more output optical pulses, is chosen to maximize an amplifier efficiency of the optical amplifier (more energy is included in a leading edge and less in a tail edge of the input laser pulse resulting in gain saturation of the modulated pulse through the amplifier (end of para. [0023]) and to provide the one or more amplified output optical pulses each having the desired energy and pulse width [0024].
The pulse forming element of Staver is a Q-switch, which may be a Pockels cell comprising a signle crystal. Such a pulse forming element is well-known in the art to create high-energy optical pulses from a laser.
Sokol does not specifically disclose that the laser has a back reflection mirror, and is configured to provide one or more output optical pulses. However, Staver teaches a similar apparatus for shaping a laser pulse, including a laser comprising a Nd:glass rod and a laser cavity defined by a first nearly 100% reflective mirror (back reflector) and a second mirror (3rd col. Lines 25-29). The laser outputs optical 
With regard to claim 24, the pulse width after slicing is a range of picoseconds to nanoseconds (Sokol, [0017])
With regard to claims 25-26, the lasing medium comprises Nd:glass  (Staver) or Nd:Yag, a solid state material. Sokol discloses the laser rod is Nd:YAG rod [0016].
With regard to claim 27, the solid-state lasing medium is pumped by semiconductor (diode) lasers (Sokol, [0006]).
With regard to claim 28, the solid-state lasing medium is alternatively pumped by flashlamps (Staver, 3rd col. Lines 26-27).
Claim 23  is rejected under 35 U.S.C. 103 as being unpatentable over Sokol in view of Staver as applied to claim 22  above, and further in view of Leitner (US 2008/0225386)., cited in Applicant’s IDS filed Sept. 4, 2018.  Sokol discloses that the pulse slicer comprises an output polarizer  (117) after the modulator (Pockel cell) (106). Neither Sokol nor Staver specifically disclose that the pulse slicer comprises an input polarizer which is crossed with the output polarizer to provide optical isolation between the laser and the optical amplifier. However, Leitner teaches in a similar field of endeavor, a fiber laser with optical amplifier (Fig. 3)  in which a Faraday isolator (5) is placed at the input of a Pockels cell (6) followed by a polarizer (7) to operate as a pulse slicer (pulse picker) [0039]. The Faraday isolator inherently includes a polarizer crossed to the output polarizer, and the afore mentioned elements  function as an isolator between the laser (1) and the optical amplifier (2). It would have been obvious to one skilled in the art, e. g. an optical engineer, that including the input polarizer crossed to the output polarizer, in the configuration taught by Leitner, in the apparatus of Sokol aas modified by Staver, for the purpose of reducing interference of any back reflected output pulse with the operation of the laser.


Information Disclosure Statement
The information disclosure statements filed on Nov. 9, 2019 and Sept. 4, 2018 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dulaney discloses an optical amplifier with a pulse slicer.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645